Mr. Chief Justice Hernández
delivered the opinion of the court.
The appellant was charged with the crime defined and penalized by section 162 of the Penal Code in having registered as a voter in the precinct of Guaynabo, of the municipal judicial district of Bio Piedras, knowing that he had no right to register because he had served a sentence of one year in the penitentiary imposed upon him by the District Court of San Juan for the crime of grand larceny, and after a trial he was found guilty of the offense charged and sentenced to imprisonment in jail for five days, it being further ordered that his name be stricken from the list of voters of Guaynabo.
Two grounds are alleged in support of the appeal.
First: That although a certificate issued by the warden of the penitentiary at San Juan showed that Nicanor Burgos Bivera was sentenced to imprisonment in the penitentiary for one year for the crime of grand larceny and entered the *45penitentiary on September 4, 1904, where he served his term, the defendant testified that he served nine months in jail for the crime of larceny.
Second: That when the defendant was sentenced the judgment did not, as an additional punishment, deprive him of his right to vote and, therefore, he can not now be deprived of that right, because an ex post facto law can not have retroactive effect.
As regards the first ground, it need not be seriously considered. The court did not believe the testimony of the defendant that he served nine months in jail instead of one year in the penitentiary, and in the exercise of its authority gave credit to the certificate of the warden of the penitentiary to the effect that he actually served one year in the penitentiary. The -said document could have been controverted by a copy of the judgment against the defendant and that would have been the best evidence in his defense.
As to the second ground of appeal, inasmuch as the right to vote is not a civil right, but a political privilege, a statute which disfranchises a voter for acts committed before its enactment is not an ex. post facto law and the appellant, therefore, can not complain. 12 C. J. 1106:
The judgment appealed from must be

Affirmed.

Justices Wolf, Del Toro, Aldrey and Hutchison concurred.